Allstate Life Insurance Company of New York 2940 S. 84th Street, 1B3 Lincoln, Nebraska 68506 Direct Dial Number (402) 975-6370 Facsimile (877) 511-5879 E-Mail sekar@allstate.com May 5, 2015 VIA EDGAR Securities and Exchange Commission 450 Fifth Street N.W. Washington, D.C. 20549 RE: Allstate Life of New York Variable Life Separate Account A (“Registrant”) 1933 Act File No. 333-148225 1940 Act File No. 811-21250 Commissioners: On behalf of Registrant, I certify, pursuant to Rule 497(j) under the Securities Act of 1933, as amended (the “1933 Act”), that: (1) the form of prospectus and statement of additional information that would have been filed pursuant to Rule 497(c) under the 1933 Act would not have differed from that contained in the most recent amendment (“Amendment”) to the above-referenced registration statement; and (2) Registrant electronically filed the text of the Amendment with the Commission. Sincerely, /s/ Sonya S. Ekart Sonya S. Ekart Senior Attorney
